Citation Nr: 1507378	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1964 to June 1967.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for skin cancer.  The Veteran appealed from this denial, and in December 2013 the Board also denied his claim.

The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which granted a December 2014 Joint Motion for Remand (JMR) by the Veteran's representative and the VA General Counsel.  The matter was returned to the Board for compliance with the terms of the JMR.

The Veteran testified via video conference from the RO in Montgomery, Alabama before the undersigned Veterans Law Judge in July 2013.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Skin cancer is etiologically related to in-service sun exposure.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Skin Cancer

The Veteran contends that his history of skin cancers, basal cell carcinoma, nonmelanoma, melanoma, and benign neoplasms is related either to sun exposure during service or exposure to Agent Orange during service.  As an initial matter, service personnel records confirm the Veteran's service in Vietnam, and the Board finds that he was exposed to both the sun, and Agent Orange.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The claimed disorder at issue, described as "skin cancer," has been productive of histories of basal cell carcinoma, nonmelanoma, melanoma, and benign neoplasms.  None of the foregoing disorders are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2014).  The Veteran served in Vietnam and is thus presumed to have been exposed to herbicide agents.  For any veteran exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2014) are otherwise met.  However the diseases listed do not include basal cell carcinoma, nonmelanoma, melanoma, or benign neoplasms.  See 38 C.F.R. § 3.309(e) (2013).  Thus, the presumptive provisions related to herbicide exposure are not for application.  Nonetheless, where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Veteran's service treatment records reveal no complaints or treatment referable to the skin and on separation examination in June 1967 the Veteran's skin was normal.  Following separation, the Veteran testified that he was treated for basal cell carcinoma of the left cheek "in 1970, probably February."  Since that time the Veteran has reported having three melanomas, with over 200 instances of cancer.  The Veteran testified during the July 2013 hearing before the undersigned that following separation from service he became a law enforcement officer -eventually working as a highway patrol officer for 30 years, though the last 10 years of that was spent as an instructor.  The Veteran denied significant post-service sun exposure.

Post-service records confirm a history cancer removal including basal cell carcinoma, nonmelanoma, and melanoma, as well as benign neoplasms and actinic keratoses.  In a pair of letters from October 2009 and July 2010, the Veteran's private treating healthcare provider opined that the Veteran's "sun damage is a cumulative result from heredity and lifetime sun exposure."  The letter went on to note that while sun exposure during the Veteran's time in Vietnam may contribute to the Veteran's extensive skin damage, such in-service exposure "cannot solely be determined as the full cause of his skin cancers."

Although the physician qualified that in-service sun exposure "cannot solely be determined as the full cause of his skin cancers," the Board nonetheless finds that the Veteran's history of skin cancers is at least as likely as not related to service.  Specifically, as the private opinions note, the claimed disorder resulted not only from hereditary factors, but also exposure over the Veteran's entire lifetime - to include his three years of active service.  Accordingly, resolving doubt in the Veteran's favor service connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)


Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.  Because this matter is granted in full, there remain no allegations of errors of fact or law with regard to appellate consideration of this claim, and further discussion with regard to the parties' 2014 JMR is not warranted.


ORDER

Service connection for skin cancer is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


